Citation Nr: 0737847	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-40 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for asthma. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for stress fractures, 
bilateral second tarsal, metatarsal junctions. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral shin 
splints.

5.  Entitlement to service connection for PTSD due to 
personal trauma.

6.  Entitlement to service connection for pelvic inflammatory 
disease.

7.  Entitlement to service connection for diabetes.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1994 to 
March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Preliminarily, the Board notes that in correspondence dated 
in October 2004 the veteran stated that she was appealing the 
August 2003 denial of her claim for Lupus.  The RO informed 
the veteran by way of a letter dated that same month (October 
2004) that her appeal was untimely.  However, the RO did not 
inform her how the claim could be reopened.  Accordingly, the 
issue of service connection for Lupus is referred back to the 
RO for clarification as to whether the veteran is requesting 
that this claim be reopened.  

The Board also notes that in August 2003 the RO reopened the 
veteran's claim for service connection for depression, and 
then again denied the claim.  Review of the record shows that 
in October 2003 the RO received private medical records 
showing treatment for depression; however, further 
adjudicative action was not taken.  See 38 C.F.R. § 3.156(b).  
The issue of service connection for depression is accordingly 
referred back to the RO for appropriate action.


REMAND

In a rating decision dated in August 2003 the RO denied 
service connection for seizure disorder, asthma, pelvic 
inflammatory disease, PTSD, and diabetes, and denied the 
veteran's request to reopen previously denied claims for 
bilateral feet stress fractures, and bilateral shin splints 
on the grounds of no new and material evidence.  In October 
2003 the veteran submitted a notice of disagreement with 
regard to her claims for service connection for seizure 
disorder, asthma, feet stress fractures, and bilateral shin 
splints.  

In correspondence received by the RO in March 2004 the 
veteran expressed disagreement with the denial of her claims 
for service connection for pelvic inflammatory disease and 
diabetes.  

In September 2004 a statement of the case was issued with 
regard to the issues of seizure disorder, asthma, bilateral 
feet stress fractures, and bilateral shin splints.  In 
October 2004 the veteran submitted correspondence advising 
that the September 2004 did not address all of the issues 
that she had appealed.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Although the veteran did not use the words "notice of 
disagreement" in her March 2004 correspondence, the Board 
nonetheless finds that a liberal review of this communication 
meets the requirements of 38 C.F.R. § 20.201.  The case must 
therefore be remanded for issuance of a statement of the case 
with regard to the issues of pelvic inflammatory disease and 
diabetes.  Manlincon, 12 Vet. App. 238 (1999).

With regard to the issue of service connection for PTSD due 
to personal trauma, the Board notes that after the August 
2003 rating decision, a subsequent rating decision was issued 
in June 2004 which "confirmed and continued" the prior 
denial.  In October 2004 the veteran timely filed a notice of 
disagreement regarding the denial of her claim for service 
connection for PTSD; however, a statement of the case has not 
been issued.  Remand in compliance with Manlincon is thus 
warranted.  Id.

In addition to the foregoing, in May 2003 the veteran 
submitted a letter from 
Social Security Administration (SSA) which indicates that she 
has been granted SSA benefits; however, respective records 
have not been requested.  The case must therefore be remanded 
as the evidence developed by SSA is potentially relevant to 
the claims pending before VA.  See 38 C.F.R. § 3.159(c)(2).  

Finally, the Board notes that the appellant was notified by 
letter dated in December 2005 that she was scheduled to 
appear at a hearing before a member of the Board in 
Washington, D.C., pursuant to her request.  In January 2006, 
the veteran wrote to the Board and indicated that she could 
not attend the hearing in Washington, however, she asked 
about "other options that I may pursue for an Appeals 
hearing without having to be present."  In that regard, it 
is noted that a hearing on appeal will be granted if an 
appellant or an appellant's representative acting on his or 
her behalf expresses a desire to appear in person.  See 
38 C.F.R. § 20.700(a).  It is contemplated that the appellant 
will be present, however, requests for appearances by the 
appellant's representative alone to present oral argument may 
be granted if good cause is shown.  38 C.F.R. § 20.700(b).  
If the veteran would like to appear at a hearing before a 
member of the Board, she may request a hearing either at the 
RO (Travel Board hearing) or an electronic hearing at the RO 
(Video-conference hearing) in lieu of a personal hearing.  
The RO should clarify the veteran's desire for a hearing on 
remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the SSA and request copies of 
the decisional document(s) and medical 
reports upon which the veteran's Social 
Security disability benefits are based.  

2.  Issue a statement of the case that 
addresses the issues of service connection 
for PTSD due to personal trauma; pelvic 
inflammatory disease; and diabetes, to 
include notification of the need to timely 
file a Substantive Appeal to perfect her  
appeal on these issues.  The RO should 
allow the appellant the requisite period of 
time for a response.

3.  The RO should contact the veteran and 
clarify if she would like to appear before 
a member of the Board either at a Travel 
Board hearing or an electronic hearing.

4.  Readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1).  The veteran and her 
representative should be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


